DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 5, 8-9, 11, 13-14 and 20-32 are pending.  They comprising of 3 groups:
1) method1: 5, 8-9, 11, 13-14, 21, 23 and 28-32, 
2) system1: 20 and 22, and 
3) method2: 24-27.

In response to the Examiner’s amendment, the status of the claims are as followed:
1) Claims amended: 
(1) independent claims: 5, and 20.
(2) dependent claim: 14.
	2) Claim canceled: dependent claim 15.
3) Claims canceled (previously): 1-4, 6-7, 10, 12 and 16-19.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims received on July 30, 2021 have been replaced with the following:








1-4. 	(canceled)

5. 	(currently amended) A method for executing a business process and handling runtime exceptions, comprising steps, performed by a system infrastructure wherein the system infrastructure comprises a first persistent storage and a second persistent storage, of:
storing, performed by a computer, in the first persistent storage, a process schema defined for the business process;
storing, performed by the computer, in the second persistent storage, an exception handling policy defined for the business process;
after accessing the first persistent storage and the second persistent storage, binding, performed by the computer at runtime of the business process on the computer, the process schema with the exception handling policy to generate an extended process schema definition for an extended process schema comprising a declaratively-defined exception policy for the business process;
executing, performed by the computer at the runtime, the extended process schema definition;
detecting, performed by the computer at the runtime, a runtime exception using the extended process schema definition, including:
generating control tuples at a centralized location and deploying the control tuples to respective component Web services at local locations;
detecting the runtime exception at one of the local locations using the deployed control tuples; and
executing, performed by the computer, the declaratively-defined exception policy to perform an action changing the process schema upon the detecting the corresponding runtime exception.

6-7.  	(canceled)

8.  	(previously presented) The method of Claim 5, further comprising checking compatibility between the exception handling policy and the process schema.

9.  	(previously presented) The method of Claim 5, further comprising checking conflicts among the exception handling policy and other exception handling policies.

10.  	(canceled)

11.  	(previously presented) The method of Claim 5, further comprising selecting between multiple modes of exception management in business processes.

12.  	(canceled)

13.  	(previously presented) The method of Claim 11, wherein the computer operates in a distributed mode of exception management, the method further comprising binding exception policies with a specific execution plan at the runtime, and performing local exception detection and handling.

14.  	(currently amended) The method of Claim 13, wherein the generation of the control tuples is performed by binding exception policies with a specific execution plan at the runtime.

15.  	(canceled) The method of Claim 13, further comprising a step of deploying control tuples to component services.

16-19. 	(canceled)

a computer comprising:
a first persistent storage in which is stored a process schema defined for the business process at development time;
a second persistent storage in which is stored an exception handling policy defined for the business process;
an aggregator which accesses the first persistent storage and the second persistent storage when the runtime exceptions are detected, wherein the aggregator performs binding, at runtime of the business process, the exception handling policy to generate an extended process schema definition for an extended process schema comprising a declaratively-defined exception policy for the business process; and
a business process engine into which is received the extended process schema definition from the aggregator at run time and in which is executed subroutines which include the extended process schema definition that contains runtime exception handling knowledge, a detection of the runtime exceptions, including generating control tuples at a centralized location and deploying the control tuples to respective component Web services at local locations and detecting the runtime exception at one of the local locations using the deployed control tuples, and subroutines which include exception handling actions defined in the exception handling policy.


21.  	(previously presented) The method of claim 5, wherein the exception handling policies are selected from the group consisting of a timeout policy; a retry policy; a multiple binding policy; a replacement policy; a skip policy and a rollback policy.


23.  	(previously presented) The method of claim 5, wherein a set of tokens for the exception handling policy comprises inst oblig, on, subject and do and the syntax is defined by:
inst oblig policyName “{”
on event-specification;
subject domain-Scope-expression;
do exception-management-action-list
“}”.

24.  	(previously presented) A method for executing a composite Web service comprising a plurality of component Web services and handling runtime exceptions, the method comprising:
storing in a first persistent storage at a centralized location a process schema defined for the composite web service at development time;
supplying runtime exception handling knowledge by individual component Web services, the runtime exception handling knowledge being stored in other persistent storages at locations local to the respective individual component Web services, the local locations being remote from the centralized location;
with a service composition middleware, after accessing said first persistent storage and said other persistent storages, binding, at runtime, the composite web service and an exception handling policy to generate an extended process schema definition for an extended process schema comprising a declaratively-defined 
executing the extended process schema definition that contains the exception handling knowledge containing the declaratively-defined exception policy;
detecting the runtime exceptions with both centralized exception management and distributed exception management, including:
detecting and handling some runtime exceptions at the centralized location with the extended process schema definition that was generated with the service composition middleware;
generating control tuples at the centralized location and deploying the control tuples to respective ones of the component Web services at the local locations;
detecting the runtime exceptions at the local locations using the deployed control tuples; and
performing local exception handling actions defined in the declaratively-defined exception policy.

25.  	(previously presented) The method of claim 24, wherein the plurality of component Web services consists of a mixture of elementary Web services and other composite Web services.

26.  	(previously presented) The method of claim 24, wherein the exception handling policy has a syntax comprising a set of tokens, wherein each of the tokens specifies an exception handling action.

27.  	(previously presented) The method of claim 24, further comprising:
checking compatibility between the exception handling policy and the composite web service;

	selecting between multiple modes of exception management in business processes.

28. 	(previously presented) The method of claim 5, wherein the exception handling policy is a multiple binding policy and a processing of the multiple binding policy for a task t of the business process is performed by duplicating the task t to create task t’ and enabling both the task t and the task t’ at a same time. 

29. 	(previously presented) The method of claim 5, wherein the exception handling policy is a retry policy and a processing of the retry policy for a task ti of the business process considers two cases: (i) the task ti is not associated with any multiple binding policy, and wherein the task ti is duplicated to create task ti’ and wherein the task ti and the task ti’ are enabled in sequence; and (ii) the task ti is associated with a multiple binding policy, and wherein, after processing the multiple binding policy, for each concurrent thread k, a task tij is duplicated to create task tij’ and wherein the task tij and the task tij’ are enabled in sequence.

30. 	(previously presented) The method of claim 5, wherein the exception handling policy is a replacement policy and a processing of the replacement policy for a task ti of the business process considers four cases: (i) the task ti is associated with both a retry policy and a multiple binding policy, and wherein a compound state is created to synchronize concurrent threads when all tasks in all of the concurrent threads fail and the compound state is also used to enable an alternative task; (ii) the task ti is associated with the retry policy and not with any multiple binding policy, and wherein the alternative task is enabled when a last duplicated task fails; (iii) the task i is associated with the multiple binding policy and not with any retry policy, and wherein the policy processing is similar to case (i); and (iv) the task ti is not associated with the retry policy or the multiple binding policy, and wherein the alternative task is enabled when execution of the task ti fails. 

31. 	(previously presented) The method of claim 5, wherein the exception handling policy is a skip policy and a processing of the skip policy for a task ti of the business process considers four cases: (i) the task ti is associated with both a retry policy and a multiple binding policy, and wherein a compound state is created to synchronize concurrent threads when all tasks in all of the concurrent threads fail and the compound state is also used to enable a next task so that the task ti can be skipped; (ii) the task ti is only associated with the retry policy and not with any multiple binding policy, and wherein the next task is enabled when execution of a last duplicate of the task ti fails; (iii) the task ti is associated with the multiple binding policy and not with the retry policy, and wherein the policy processing is similar to case (i); and (iv) the task ti is not associated with the retry policy or the multiple binding policy, and wherein the next task is enabled when the execution of the task ti fails. 

32. 	(previously presented) The method of claim 5, wherein the exception handling policy is a rollback policy and a processing of the rollback policy for a task ti of the business process considers four cases: (i) the task ti is associated with both a retry policy and a multiple binding policy, and wherein a compound state is created to synchronize concurrent threads when all tasks in all concurrent threads fail and the compound state is also used to enable rollback of execution of the business process to a re-entry point; (ii) the task ti is associated with the retry policy and not with the multiple binding policy, and wherein the rollback policy is enabled when execution i fails; and (iii) the task ti is only associated with the multiple binding policy and not with the retry policy, and wherein the policy processing is similar to case (i); and (iv) the task ti is not associated with the retry policy or the multiple binding policy, and wherein the rollback policy is enabled when execution of the task ti fails.

Authorization for this examiner’s amendment was given in an interview with Attorney James Janniello on 9/15/2021.
The following is an examiner’s statement of reasons for allowance:
(1) Patent/PG Pub reference:
Claim for a method/system for executing a business process and handling runtime exceptions, comprising steps, performed by a system infrastructure wherein the system infrastructure comprises a first persistent storage and a second persistent storage, as shown in independent claims 5 (method), and respective 20 (system), and 24 (method), is neither anticipated by, nor obvious in view of, (1) GILL et al. in view of (2) CASATI et al., and (3) DAASE et al. and (4) BOWMAN-AMUAH, since claimed invention, which teaches:
“[5] detecting, performed by the computer at the runtime, a runtime exception using the extended process schema definition, including:
[5a] generating control tuples at a centralized location and deploying the control tuples to respective component Web services at local locations;
[5b] detecting the runtime exception at one of the local locations using the deployed control tuples; and
[6] executing, performed by the computer, the declaratively-defined exception policy to perform an action changing the process schema upon the detecting the corresponding runtime exception.”
, which references neither disclose nor suggest.

(2) Non-patent literature (NPL) Reference:
The article “Exception Handling in the BPEL4WS Language” by Francisco Curbera et al. is the closest reference and prior art to the claimed invention.  However, it fails to teach elements/steps [5], [5a], [5b] and [6] cited above.
(3) Foreign Reference:
WO 02/099667 A1 is the closest reference and prior art to the claimed invention,  however, it fails to teach elements/steps [5], [5a], [5b] and [6] cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As for 101 issue, in view of the Background of the invention, as shown in [0002-0004] below, the problem and solution as shown in the claimed invention appears to be dealt with a specific technical system “a model-driven QoS-aware infrastructure for facilitating the scalable composition of Web services in highly dynamic environment” and is therefore not an abstract idea. 

    PNG
    media_image1.png
    565
    450
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689